UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period fromto . ENERGY & TECHNOLOGY, CORP. (Exact name of registrant as specified in Charter) DELAWARE 333-143215 26-0198662 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) PetroleumTowers, Suite 530 3639 Ambassador Caffery Blvd P.O. Box 52523 Lafayette, LA70505 (Address of Principal Executive Offices) (337) 984-2000 (Issuer Telephone number) (334) 988-1777 Issuer Fax Number www.engt.com Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act
